[J-2-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

   SAYLOR, C.J., EAKIN, BAER, TODD, DONOHUE, DOUGHERTY, WECHT, JJ.

CENTRAL WESTMORELAND CAREER                  :   No. 11 WAP 2015
AND TECHNOLOGY CENTER                        :
EDUCATION ASSOCIATION, PSEA/NEA,             :   Appeal from the Order of the
COLLEEN CONKO, SABINE LYNN,                  :   Commonwealth Court, entered
DANIEL LUSK, MATTHEW MORRELL,                :   December 11, 2014 at No. 2336 C.D.
AND JAMES MARK SCHOMING                      :   2013 affirming the Order of the Court of
                                             :   Common Pleas of Westmoreland
                                             :   County entered December 4, 2013 at
             v.                              :   No. 1120 of 2011.
                                             :
PENN-TRAFFORD SCHOOL DISTRICT                :
                                             :   ARGUED: October 6, 2015
APPEAL OF: CENTRAL                           :   RE-SUBMITTED: January 20, 2016
WESTMORELAND CAREER AND                      :
TECHNOLOGY CENTER EDUCATION                  :
ASSOCIATION, PSEA/NEA, COLLEEN               :
CONKO, SABINE LYNN, AND DANIEL               :
LUSK                                         :




                                       OPINION


MR. CHIEF JUSTICE SAYLOR                         DECIDED: FEBRUARY 16, 2016

      In this discretionary appeal, we examine whether the Transfer between Entities

Act – a provision of the Public School Code designed to protect teachers affected by

inter-school transfers of educational programs – applies where the transferred students

are placed into pre-existing classes and no new classes are added.

      In terms of background, the Transfer between Entities Act, 24 P.S. §11-1113 (the

“Transfer Act”), imposes hiring obligations on receiving schools when a class or

program is transferred from one school to another and a teacher is suspended at the

sending school. This aspect of the act has existed since its inception, and provides:
      (a) When a program or class is transferred as a unit from one or more
      school entities to another school entity or entities, professional employes
      who were assigned to the class or program immediately prior to the
      transfer and are classified as teachers . . . and are suspended as a result
      of the transfer and who are properly certificated shall be offered
      employment in the program or class by the receiving entity or entities
      when services of a professional employe are needed to sustain the
      program or class transferred, as long as there is no suspended
      professional employe in the receiving entity who is properly certificated to
      fill the position in the transferred class or program.
24 P.S. §11-1113(a).1

      As described more fully below, students attending math classes at one school

were accommodated within existing math classes at another school. Central to this

dispute is whether this circumstance implicated a 1991 addition to the Transfer Act

which states:

      (b.1) Professional employes who are classified as teachers and who are
      not transferred with the classes to which they are assigned or who have
      received a formal notice of suspension shall form a pool of employes
      within the school entity. No new professional employe who is classified as
      a teacher shall be employed by a school entity assuming program
      responsibility for transferred students while there is:

                (1) a properly certificated professional employe who is
                classified as a teacher suspended in the receiving entity; or

                (2) if no person is qualified under clause (1), a properly
                certificated member of the school entity pool who is willing to
                accept employment with the school entity assuming program
                responsibility for transferred students. . . .
24 P.S. §11-1113(b.1).

1
  The Transfer Act is contained within the Public School Code of 1949. See Act of Mar.
10, 1949, P.L. 30 (as amended 24 P.S. §§1-101 to 27-2702) (the “Code”). It appears in
Article XI(b) of the Code, which relates to employment of professional employees. The
Transfer Act was added to the Code in 1982, and has been amended several times,
most notably in 1991, as discussed below. It has often been referred to, imprecisely, as
the “Transfer of Entities Act.”


                                        [J-2-2016] - 2
      The Central Westmoreland Career and Technology Center, a public vocational-

technical school (the “Vocational School”), provides career and technical training to high

school students from numerous sending school districts within Westmoreland County,

including Appellee Penn-Trafford School District (“Penn-Trafford”). For a number of

years, the Vocational School taught math to students from the high schools in such

districts who were enrolled in career and technical programs at the Vocational School

(the “vocational students”). During this time, the sending school districts were providing

the same math instruction to students in their high schools who were not enrolled at the

Vocational School.

      In early 2010, eight sending school districts, including Penn-Trafford, advised the

Vocational School that, beginning with the 2010-11 school year, they would be providing

math instruction to the vocational students at the students’ home high schools rather

than sending them to the Vocational School for math.2 Due to these changes, the

Vocational School curtailed its math offerings and suspended five certified math

teachers:   Colleen Conko, Sabine Lynn, Daniel Lusk, Matthew Morrell, and James

Schoming. See generally 24 P.S. §11-1124 (relating to causes for suspension). The

Vocational School took the position that no transfer of courses or programs had

occurred, and hence, the Transfer Act was not implicated. However, in response to a

grievance filed by the Central Westmoreland Career and Technology Center Education

Association, PSEA/NEA (the “Association”) – a labor organization representing the

Vocational School’s professional employees – the Vocational School, per Section

1113(b.1), created a pool of suspended employees, consisting of the five furloughed

math teachers, and sent their names and certifications to Penn-Trafford.


2
 These students continued to attend career and technical training at the Vocational
School. The next year, two additional sending school districts took the same action.


                                      [J-2-2016] - 3
         Meanwhile, at Penn-Trafford High School, the existing math classes had enough

capacity to accommodate the vocational students. Thus, no new math classes were

added for the 2010-11 school year. Separately, one of the high school’s math teachers,

Brian O’Neil, resigned in March 2010 for reasons unrelated to the above circumstances.

Penn-Trafford posted a job vacancy announcement to fill his position, and it interviewed

nine candidates, including teachers Lusk and Lynn. Penn-Trafford ultimately hired a

substitute teacher to fill the vacancy, and he stayed on as a long-term substitute for Mr.

O’Neil during the 2010-11 school year.

         These events led to correspondence between the Association and Penn-Trafford

in the fall of 2010 reflecting that the parties disagreed over whether a program transfer

had occurred so as to implicate the Transfer Act. The Association also expressed that,

even absent a transfer, Penn-Trafford was obligated under sub-paragraph (b.1)(2) to

hire math teachers, in the first instance, from the Vocational School’s pool of suspended

teachers since the school district did not already have a suspended, certified teacher of

its own to recall pursuant to sub-paragraph (b.1)(1). When correspondence failed to

resolve the disagreement, the Association, as well as teachers Conko, Lynn, Lusk,

Morrell, and Schoming (collectively, “Plaintiffs”), filed a complaint in the county court.3

Plaintiffs requested a declaratory judgment interpreting the Transfer Act to require

Penn-Trafford to hire teachers from the Vocational School’s pool. They also sought lost

wages and benefits due to Penn-Trafford’s failure to do so for the 2010-11 school year.

         The parties engaged in discovery and, thereafter, filed cross-motions for

summary judgment. The county court granted Penn-Trafford’s motion, denied Plaintiffs’

motion, and entered judgment in favor of Penn-Trafford. The court agreed with Penn-

Trafford’s argument that, under the facts of the case, no transfer occurred so as to

3
    Teachers Morrell and Schoming are no longer part of this litigation.


                                        [J-2-2016] - 4
trigger the plaintiff teachers’ rights under the Transfer Act. The court noted, in this

regard, that no math classes were “dismantled” at the Vocational School and then

“reconstituted” at Penn-Trafford High School, and, moreover, no math classes were

added at the high school.     Cent. Westmoreland Career & Tech. Ctr. Educ. Ass’n,

PSEA/NEA v. Penn-Trafford Sch. Dist., No. 1120 of 2011, slip op. at 4 (C.P.

Westmoreland Dec. 4, 2013). As for precedent, the court relied on Hahn v. Marple

Newtown School District, 132 Pa. Cmwlth. 60, 571 A.2d 1115 (1990), in which the

Commonwealth Court addressed a similar situation and concluded that no “transfer” of

math classes had taken place because there was no evidence the math classes in

question “were taken” from one entity to another. Id. at 65, 571 A.2d at 1117; see also

id. at 65, 571 A.2d at 1118 (explaining that the Transfer Act “was meant to protect

professional employees whose positions were eliminated in one school entity and

recreated in another[,] which is not what occurred here”).

      A three-judge panel of the Commonwealth Court affirmed in an unpublished

opinion.   See Cent. Westmoreland Career & Tech. Ctr. Educ. Ass’n, PSEA/NEA v.

Penn-Trafford Sch. Dist., No. 2336 CD 2013, slip op. (Pa. Cmwlth. Dec. 11, 2014). The

panel acknowledged that the General Assembly added paragraph (b.1) to the Transfer

Act in the post-Hahn timeframe, and that the court had eventually interpreted paragraph

(b.1) as imposing hiring obligations on receiving schools where a vacancy arises which

is unrelated to the transferred program. See id. at 8-9 (citing and quoting Allegheny

Intermediate Unit # 3 Educ. Ass’n v. N. Hills Sch. Dist., 155 Pa. Cmwlth. 211, 216-17,

624 A.2d 802, 804-05 (1993)). Still, the panel observed that: such rule is limited to

schools which receive transferred programs of some sort; and, in Cook v.

Chambersburg Area School District, 97 A.3d 419 (Pa. Cmwlth. 2014), the court had

reaffirmed Hahn’s understanding that the verb, to “transfer,” means to carry or take from


                                      [J-2-2016] - 5
one person or place to another. See Penn-Trafford, No. 2336 CD 2013, slip op. at 9

(citing Cook, 97 A.3d at 425); see also id. at 10 (explaining that “the Act is not triggered

merely based on the fact that students cease to enroll at one school and instead enroll

at another school” (quoting Cook, 97 A.3d at 426)).         Based on its finding that no

educational class or program was transferred from the Vocational School to Penn-

Trafford High School, the panel approved the county court’s decision to enter judgment

in favor of Penn-Trafford. See id. at 11.

       President Judge Pellegrini dissented on the basis of his dissent in Cook, in which

he interpreted paragraph (b.1) as imposing hiring obligations on schools that assume

educational program responsibilities for transferred students.      In the dissent’s view,

these obligations exist – relative to teachers who have been formally suspended –

whether or not a program or class has been transferred as a unit between schools. See

Cook, 97 A.3d at 428-30 (Pellegrini, P.J., dissenting).

       We allowed appeal to determine whether Section 1113(b.1) of the School Code,

24 P.S. §11-1113(b.1), was intended to give employment priority to individuals who are

members of a pool of furloughed teachers in the circumstances described above. See

Cent. Westmoreland Career & Tech. Ctr. Educ. Ass’n, PSEA/NEA v. Penn-Trafford Sch.

Dist., ___ Pa. ___, 114 A.3d 1036 (2015) (per curiam).

       Plaintiffs assert Section 1113(b.1) requires any school which assumes “program

responsibility for transferred students,” 24 P.S. §11-1113(b.1), to offer employment to

properly certificated teachers in a pool of furloughed employees regardless of whether

the vacancy in question is related to the transfer.           Plaintiffs contend that the

intermediate court’s interpretation converts paragraph (b.1) into surplusage, as they

state it is difficult to see what purpose a pool of furloughed employees would serve if

employment prioritization is only triggered when a program is transferred as a unit. As


                                      [J-2-2016] - 6
applied here, Plaintiffs proffer that, because program responsibility for the mathematics

instruction of vocational students was transferred to the school districts, including Penn-

Trafford, the teachers in the pool retained employment priority as to vacancies occurring

at such districts.

       Plaintiffs also take issue with the Commonwealth Court’s reliance on Hahn in

concluding that, for a furloughed teacher’s paragraph (b.1) rights to apply, a program

must be dismantled at one school and reconstituted at another school.               Plaintiffs

suggest such a requirement is not supported by (b.1)’s text. They note, in any event,

that Hahn was decided before the 1991 addition of paragraph (b.1), which they view as

broadening the concept of a “transfer” for purposes of the Transfer Act.              Further

undermining Hahn’s applicability, Plaintiffs reference Allegheny Intermediate Unit’s

explanation that (b.1) was intended to ensure that teachers at entities other than school

districts – such as vocational schools and intermediate units – would have increased

protection at a time when many furloughs were anticipated due to the transfer of

educational programming to school districts, which in turn resulted from a change in

educational program funding. See Allegheny Intermediate Unit, 155 Pa. Cmwlth. at

218, 624 A.2d at 805.

       Penn-Trafford initially observes that the Transfer Act, as applied in Hahn,

requires that an educational class or program be transferred as a unit between school

entities for furloughed teachers to have hiring priority. It suggests this still holds true in

the wake of the 1991 legislation, for at least two reasons. First, Penn-Trafford notes

that such legislation added the phrase, “as a unit,” to paragraph (a), thus demonstrating

that “a transfer of a program or a class [is] still the primary focus” of the Transfer Act.

Brief for Appellee at 23.




                                       [J-2-2016] - 7
      Second, Penn-Trafford contends that paragraphs (a) and (b.1) were meant to be

read together, with a class or program transfer being the triggering event for either

paragraph.    In this respect, Penn-Trafford urges that, had the General Assembly

intended to eliminate the need for a transfer of a program or a class as a unit under

paragraph (b.1), it would have used more definitive prefatory language in (b.1) such as,

“Notwithstanding the requirements of subsection (a), . . ..” Id. at 24. Absent such

phraseology, Penn-Trafford agrees with the Cook court’s suggestion that the sole

purpose of paragraph (b.1) is to add a second layer of protection whereby furloughed

teachers are given priority to fill vacancies unrelated to the initial transfer. See id.

(quoting Cook, 97 A.3d at 425-26); see also id. at 23 (quoting Cook, 97 A.3d at 425

(“[W]e find no language in the 1991 amendment to the Act that abrogates the

requirement stated in Hahn that there be a ‘transfer’ of a program or class to a receiving

school before a teacher may claim the protection of the [Transfer] Act.”)).

      The Pennsylvania School Boards Association, as amicus curiae, adds that

students transfer between school entities for various reasons, and their influx or

departure will sometimes affect staffing. It forwards a reductio ad absurdum argument,

noting that a minimal change consisting of a single student taking math at his or her

home school rather than the associated vocational school could lead to the cancellation

of one math class at the latter entity.     It suggests the Legislature did not intend

paragraph (b.1)’s hiring preference to be triggered in such event. In this regard, the

School Boards Association argues more generally that paragraph (b.1) is structured to

relate back to the transferred-as-a-unit language in paragraph (a), thus demonstrating

that (b.1) pertains to a transfer of programs, not students. It concludes, accordingly,

that not every movement of students is a transfer for purposes of the Transfer Act.




                                      [J-2-2016] - 8
       Resolving this appeal centrally requires ascertaining the meaning of paragraph

(b.1) of the Transfer Act. The issue is one of statutory interpretation, a question of law

over which our review is de novo and plenary. See In re D.L.H., 606 Pa. 550, 563, 2
A.3d 505, 513 (2010). There is little doubt that the definition of “transfer” employed by

the Hahn decision – meaning, “to carry or take from one person or place to another,”

Hahn, 132 Pa. Cmwlth. at 64, 571 A.2d at 1117 – is in accord with the plain meaning of

the word and, as such, is applicable here, since neither the Code nor the Statutory

Construction Act otherwise defines the term.        See 1 Pa.C.S. §1903(a) (generally

directing that words and phrases should be construed according to common usage).

The contested issue is whether a transfer of students, as opposed to programs or

classes, between entities is sufficient to invoke the employment protections afforded

under paragraph (b.1).

       A careful review of the statutory text reveals that, although the rights conferred

under paragraph (a) are limited to situations in which a program or class is transferred

as a unit, paragraph (b.1) is markedly different and does not suggest such a limitation.

First, entrance into a pool of teachers can be predicated on the mere receipt of a formal

notice of suspension. This condition, which is listed in paragraph (b.1)’s initial sentence,

constitutes a separate and independent basis for inclusion in the pool, as demonstrated

by the legislative use of disjunctive phraseology. As such, it applies even where no

classes or programs have been transferred from the school entity in question.

       More important, the operative facet of paragraph (b.1) – its second sentence –

grants employment prioritization in situations where another school entity “assum[es]

program responsibility for transferred students[.]”    24 P.S. §11-1113(b.1) (emphasis

added). While this may occur when a class or program is transferred, it may also occur

when students are transferred between identical or substantially similar educational


                                      [J-2-2016] - 9
programs, as occurred in the present matter. The Legislature appears to have intended

to include this latter possibility because, unlike paragraph (a), paragraph (b.1) makes no

mention of any transfer of classes or programs. Indeed, to the contrary, it does not refer

to transferred classes at all and, instead, centers on the circumstance that a school

entity assumes program “responsibility.” See generally Commonwealth v. Elliot, 616
Pa. 524, 534, 50 A.3d 1284, 1290 (2012) (observing that when the General Assembly

uses different words or phrases in a statutory provision, a presumption arises that the

legislative body intended those words or phrases to have different meanings).

      Under these circumstances, it would be tenuous to read into the phrase,

“assuming program responsibility for transferred students,” a requirement that a class or

program must have been transferred as a unit.4 We therefore conclude the General

Assembly intended the trigger for employment prioritization under paragraph (b.1) to be

broader than that of paragraph (a). In particular, we find that the transfer of students

and the assumption of program responsibility by the receiving entity are alone sufficient

to implicate the protections conferred under paragraph (b.1).

      The order of the Commonwealth Court is reversed, and the matter is remanded

for further proceedings.


      Mr. Justice Eakin did not participate in the consideration or decision of this case.

      Mr. Justice Baer, Mmes. Justice Todd and Donohue and Messrs. Justice

Dougherty and Wecht join the opinion.


4
  To the degree there is any remaining doubt based on the concept that a school entity’s
assumption of program responsibility presupposes that a program has been transferred,
we note that the Transfer Act is remedial legislation designed to protect the employment
interests of furloughed professional school employees. Hence, the act is to be liberally
construed to effectuate its objectives, with doubts resolved in favor of the conferral of
such protection. See 1 Pa.C.S. §1928(c).


                                     [J-2-2016] - 10